Citation Nr: 0310977	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, in which an increased evaluation for residuals of 
a right ankle injury was denied.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
ankle injury are manifested by no more than marked limitation 
of motion.  

2.  There is no evidence of ankylosis of the right ankle.  

3.  The veteran's right ankle manifestations do not present 
as unusual or exceptional and are not shown to require 
frequent periods of hospitalization or marked interference 
with employment rendering impractical the use of the 
schedular standards.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for service-connected residuals of a right ankle 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.40, 4.45, and 4.71a, Diagnostic Code 5271 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2001 RO letter as well as the July 2002 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded a VA examination 
in May 2002.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of a right ankle 
injury are rated as 20 percent disabling under Diagnostic 
Code 5271, which pertains to limitation of motion of the 
ankle.  Under that code a 20 percent evaluation is assigned 
for marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  The assignment of a higher 
disability evaluation under Diagnostic Code 5271 is not 
available in that 20 percent is the maximum evaluation under 
that scheduler rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

In order for the veteran to be assigned a higher disability 
evaluation, there must be evidence of ankylosis of the right 
ankle.  Under Diagnostic Code 5270, a 30 percent disability 
evaluation is assigned for ankylosis of plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  A 40 percent disability evaluation was warranted 
for plantar flexion at more than 40 degrees, or, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91].  However, there is no evidence of ankylosis of the right 
ankle in this case.  In March 2002 the veteran was seen for 
complaints of right ankle instability.  At the May 2002 VA 
examination the veteran's right ankle had dorsiflexion to 
neutral with 20 degrees of plantar flexion.  There was pain 
on motion.  

In reaching this determination, the Board considers the 
veteran's testimony and complaints of pain.  As noted, the 
maximum rating available under the Schedule for right ankle 
motion limitation is 20 percent.  Such is the highest rating 
available based on ankle disability absent evidence of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002).  The veteran's testimony and the competent evidence 
in this case clearly show that the veteran's right ankle is 
not ankylosed in either a favorable or unfavorable position, 
even with consideration of the factors set forth in 38 C.F.R. 
§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases, an extraschedular evaluation can be provided.  The 
governing norm in such a case is that there be such an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment (i.e. beyond 
that contemplated in the assigned ratings) or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  In this case 
marked interference with employment has not been shown.  The 
evidence shows that the veteran retired in 1986.  Moreover, 
the evidence does not show that the veteran has had any 
hospitalization for the right ankle disability.  

For all of the foregoing reasons, the veteran's claim for an 
increased rating for residuals of a right ankle injury must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  In addition, the 
preponderance of the evidence is against referral for 
consideration on an extraschedular basis.   


ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle injury is denied.  




	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

